DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see section titled “§102 Claim Rejections”, with respect to claims 1-16 and 21-22 have been fully considered and are partially persuasive because of Applicant’s remarks with respect to amendments that recite or similarly recite “receiving an indication of one of multiple different transmission patterns” and “receiving the indicated transmission pattern comprising no transmission of the specific reference signal”. Therefore, the rejection of claims 1-16 and 21-22 has been withdrawn. 

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  change “the radio user” in line 4 to “the user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended this claim to now recite “receiving an indication of one of multiple different transmission patterns”. Applicant states that support is found in ¶¶0072-76, figures 4 and 8. A review of these paragraphs and figures 4 and 8 and the rest of the specification, the specification does not support the above limitations. In ¶¶0072-76 and figures 4 and 8, they provide support for receiving at least two patterns, which may be transmission patterns, and then later on receiving at least two measurement patterns but does not apparently provide support for an indication of a pattern/transmission pattern. An indication of a transmission pattern does not appear to be the transmission pattern itself since Applicant appears to show differences in the indication of the transmission pattern and the transmission pattern (i.e., claiming receiving an indication of one of multiple different transmission patterns vs claiming receiving the indicated transmission pattern). The closest the Examiner could find that would support the above limitation is in ¶ 25-26 of the published specification which recites “information to be signaled between radio base stations and from radio base stations, such as eNodeB, to a user equipment (UE) is described. It has been proposed that the signaling shall comprise the following…one bitmap pattern to indicate an Almost Blank Subframe (ABS) pattern of Macro cell to Pico cell”. However, this portion of the specification is in the background and doesn’t appear to be tied to ¶¶0072-76 and figures 4 and 8. Claims 2-8 and 21-22 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claims 9 and 16 recite similar limitations of claim 1 and is thus rejected under similar rationale. Claims 10-15 fails to resolve the deficiency of claim 9 and are thus rejected under similar rationale.
Regarding claim 23, Applicant has this claim reciting “transmitting an indication of one of multiple different transmission patterns”. Applicant states that support is found in ¶¶0072-76, figures 4 and 8. A review of these paragraphs and figures 4 and 8 and the rest of the specification, the specification does not support the above limitation. In ¶¶0072-76 and figures 4 and 8, they provide support for sending at least two patterns, which may be transmission patterns, and then later on sending at least two measurement patterns but does not apparently provide support for an indication of a pattern/transmission pattern. An indication of a transmission pattern does not appear to be the transmission pattern itself since Applicant appears to show differences in the indication of the transmission pattern and the transmission pattern (i.e., claiming transmitting an indication of one of multiple different transmission patterns vs claiming transmitting the indicated transmission pattern). The closest the Examiner could find that would support the above limitation is in ¶ 25-26 of the published specification which recites “information to be signaled between radio base stations and from radio base stations, such as eNodeB, to a user equipment (UE) is described. It has been proposed that the signaling shall comprise the following…one bitmap pattern to indicate an Almost Blank Subframe (ABS) pattern of Macro cell to Pico cell”. However, this portion of the specification is in the background and doesn’t appear to be tied to ¶¶0072-76 and figures 4 and 8. Claim 24 recite similar limitations of claim 23 and is thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the radio measurement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130229940 by Baker et al. discloses a network node sending to a UE subframe patterns of macrocells and each macrocell using a different ABS pattern;
R2-106451 by Alcatel-Lucent discloses a network node sending to a UE ABS patterns of macrocells and each macrocell using a different ABS pattern and signaling patternIndex associated with CSI-MeasRestriction-10 and a network node deciding a ABS pattern considering a UE’s position and provide that pattern to the UE; and 
R2-106453 by Alcatel-Lucent discloses a network node sending to a UE ABS patterns of macrocells and each macrocell using a different ABS pattern.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476